Citation Nr: 1743927	
Decision Date: 09/06/17    Archive Date: 10/10/17

DOCKET NO.  15-43 381	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Propriety of reduction of the disability rating for an acquired psychiatric disorder from 70 percent to 50 percent effective December 1, 2015.

2.  Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1970 to February 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2017, the RO received notice of the Veteran's death on May 24, 2017. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

The Board issued a decision regarding the matters on appeal on July 7, 2017 without notice that the Veteran passed away on May 24, 2017.  Due to the widow's pending claim for substitution, the July 2017 Board decision must be vacated and readjudicated under substitution.

Accordingly, the July 7, 2017 Board decision addressing the issues of propriety of reduction of the disability rating for an acquired psychiatric disorder from 70 percent to 50 percent effective December 1, 2015, and entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder is vacated.


	                      
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

